








The Board of Sanguine Corp.







I proclaim the following to be true as stated as follows:







My name is Frank Marra and I serve as President of LKB Partners, LLC.  I have
been working with Sanguine Corp (SGNC) for six months.  After starting as a
financial consultant to the Company it became clear that the Company would be
better served with my services to be rendered as a Management Consultant. I have
been working on all facets of the business of Sanguine.  I have been championing
the progress of PHER-O2.  I have the main communicator and negotiator with
Fresenius and Beckloff, have been examining the Company’s patent position and
strategy, creating the future business strategy, including preliminary
negotiations with potential acquisition candidates (NCI Pharmaceuticals
(Canada), n3 Pharmaceuticals), brought in new advisors Stuart Beebe and James
Eck, negotiating with Dr. Herb Meiselman to head up some clinical studies,  and
introduced the Company to Terra Silex, a small cap fund that invested $100,000
(of which I received no fee nor will I).  While my primary duties with the
Company do not entail the raising of financing, I will work as closely with
management as possible to assist the Company in achieving its desired capital
goals.  I will continue to personally provide these types of services for
payment to me individually of 500,000 shares of free trading common stock by a
grant under the Company’s Stock Option Plan.




Best Regards,







Frank Marra, LKB Partners, LLC




Accepted: /s/Frank Marra




Sanguine Corporation:







By/s/ T.C. Drees CEO Date:11/20/07

    (Signature & Title)


ENDNOTES
















 LKB






